DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 August 2022 has been entered.
 
Status of Claims
This office action is responsive to the amendment filed 23 August 2022. As directed by the amendment claims 1, 4, 7, 11, 12, 15, 17, 20, 23, 25-29 and 34  have been amended, claims 35-37 have been added, and claims 2-3, 5-6, 8-9, 14, 16, 18-19, 21-22, 24, 30-33 have been cancelled. Thus, claims 1, 4, 7, 10-13, 15, 17, 20, 23, 25-29 and 34-37 are presently pending in this application.

Claim Objections
Claims 4, 7, 10-13, 26-29 are objected to because of the following informalities: in claims 4, 10, 13, 26-29 “the flashes of light” should read --the series of light flashes-- to be consistent with phrasing presented in claim 1; and in claims 7, 11, 12 “the light flashes” should read --the series of light flashes-- to be consistent with phrasing presented in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the one or more detectors" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 11-12, 15, 17, 20, 23, 25-29 and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Colbaugh et al. (US 2016/0158486 A1) (Colbaugh) in view of Witt et al. (US 2012/0209355 A1) (Witt).
Referring to claim 1: Colbaugh teaches a system (see figures 1-4) for adjusting a circadian rhythm of a user (see paragraphs [0026]-[0027], [0071] and [0073]), the system comprising: a light source (see figures 3-4, #30), the light source being configured to apply light flashes to one or more eyes of the user while the user sleeps (see paragraphs [0030]-[0031], [0071], [0073], [0088]-[0090]; wherein it is clear that the light source applies a light therapy regime while the user sleeps); a processor system (see figure 7, #78) comprising one or more processors (see paragraphs [0063]-[0064]); and a memory system (see figure 7, #74) that stores one or more machine instructions for implementing a method (see paragraphs [0056] and [0075]), including at least: obtaining, via a user input module (see figure 7, #76), information related to the circadian rhythm of the user (see paragraphs [0057], [0075] and [0080]); generating, based on the information related to the circadian rhythm of the user, a treatment program comprising, instructions for applying a series of light flashes to the one or more eyes of the user (see paragraphs [0057], [0077], [0080], [0084]-[0085] and [0088]-[0090]); based on the treatment program, applying the series of light flashes to the one or more eyes of the user during an overnight treatment window (see paragraphs [0088]-[0089]); and during the overnight treatment window, modifying the instructions for applying the series of light flashes (see paragraph [0090]). 
Colbaugh further teaches that the light therapy regimen my automatically and/or autonomously be adjusted based on stated goals and/or targets (see paragraph [0084]) and that sensor data from one or more sensor (see figure 7, #142) may be used to convey information related to physiological, environmental and/or patient-specific medical parameters (see paragraphs [0060]-[0062]), wherein the medical parameters may be related to the current sleep stage of the user (see paragraphs [0066] and [0085]); and an eyelid detector configured to determine whether an eye of the subject is closed, the mask is taken off, or the subject is a wake to justify turning off the lights or changing operating parameters of the system (see paragraph [0039]). Colbaugh is silent to while the series of light flashes is being applied during the overnight treatment window, determining a sleep state of the user, the determined sleep state being based on motion sensor data that indicates movement, or lack of movement, of the user during the overnight treatment window; and wherein the modified instructions for applying the series of light flashes being based on the determined sleep state.
Witt teaches a system (see figures 4-6) for administering light therapy to a user while the user is asleep (see abstract), the system comprising: a light source (see figure 4, #16/18), the light source being configured to apply light to one or more eyes of the user while the user sleeps (see paragraph [0024]); a processor system (see figure 4, #34) comprising one or more processors (see paragraphs [0038]-[0039]); and a memory system (see figure 4 #28) that stores one or more machine instructions for implementing a method (see paragraph [0034]), including at least: based on a treatment program, applying light to the one or more eyes of the user during an overnight treatment window (see figure 6, #48; paragraphs [0039] and [0062]); while the light is applied during the overnight treatment window, determining a sleep state of the user, the determined sleep state being based on motion sensor data that indicates movement, or lack of movement, of the user during the overnight treatment (see figures 4/5/6, #32/32a/50; paragraphs [0054]-[0055], [0058]-[0060] and [0063]; wherein sensor, #32a, determines movements of the eyeball to determine sleep state of the user); and during the overnight treatment window, modifying the instructions for applying the light (see figure 6, #52; paragraphs [0041]-[0043] and [0064]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instructions for applying the series of light flashes taught by Colbaugh based on motion sensor data from a motion sensor like taught by Witt in order to reduce the timing, intensity, wavelength of the series of light flashes during lighter stages of sleep so as to reduce possibility of arousing the user during light sleep stages (see Witt paragraphs [0039]-[0043]).
Referring to claim 4: Colbaugh further teaches the flashes of light have a frequency of between 1 flash per 5 seconds and 1 flash per 120 seconds (see paragraphs [0071] and [0089]).  
Referring to claim 7: Colbaugh further teaches the light flashes applied during the overnight treatment window comprise light having a wavelength during the first stage ranging between about 410 nm and about 510 nm (see paragraphs [0033], [0036]-[0037], [0071] and [0089]; claim 2) and having a wavelength during the second stage ranging between about 500 nm and 530 nm or 590 nm and 700 nm (see paragraphs [0090]; claims 18-19) and may use a wavelength having a full spectrum of wavelengths between about 380 nm to 750 nm (i.e., visible light (see paragraph [0049]).  
Referring to claim 11: Colbaugh further teaches the light flashes applied during the overnight treatment window comprise pulses that are repeated at least once per 120 seconds for at least a subset of the overnight treatment window (see paragraphs [0071] and [0089]).
 Referring to claim 12: Colbaugh further teaches the light flashes applied during the overnight treatment window comprise pulses that are projected over a time period between about 10 and 240 minutes (see paragraphs [0071], [0080] and [0089]).
Referring to claim 15: Colbaugh further teaches one or more detectors comprising a sensor (see figure 4, #41) or interface that obtains information related to whether or not a sleep mask of the system is being worn by the user, and treatment logic that modifies a treatment based on the information related to whether or not the sleep mask of the circadian treatment system is being worn by the user (see paragraph [0038]; wherein the system justifies turning off the lights or changing operating parameters of the system based on if the sleep mask is being worn).  
Referring to claim 17: Colbaugh, as modified by Witt, further teaches the light source is disposed in a sleep mask (see Colbaugh figures 1-4; Witt figures 1-3) configured to be worn by the user during the overnight treatment window (see Colbaugh paragraphs [0030]-[0031], [0071], [0073], [0088]-[0090]; Witt paragraph [0024]); and the sleep mask further comprises a motion sensor (see Witt figures 4-5, #32/32a) configured to generate the motion sensor data that indicates the movement, or lack of movement, of the user during the overnight treatment window (see Witt paragraphs [0054]-[0055], [0058]-[0060] and [0063]). 
Referring to claim 20: Colbaugh further teaches the system further comprises a light sensor (see paragraphs [0060]-[0061] and [0066]; wherein the one or more sensors may include one or more light sensors) configured to detect environmental light, the system being configured to modify the instructions for activating the light source during the overnight treatment window based on the detected environmental light (see paragraphs [0060]-[0061], [0066] and [0085]).
Referring to claim 23: Colbaugh further teaches the system is further configured to obtain information related to a heartrate of the user during the overnight treatment window (see paragraphs [0060]-[0061] and [0066]; wherein the one or more sensors may detect the heart rate of the subject), the system being configured to modify the instructions for activating the light source during the overnight treatment window based on the information related to the heart rate (see paragraphs [0060]-[0061], [0066] and [0085]).  
Referring to claim 25: Colbaugh further teaches computing the circadian rhythm based on the information related to the circadian rhythm; and the modifying being based on the information related to the circadian rhythm by being based on the circadian rhythm computed (see paragraphs [0057], [0075], [0077], [0080], [0084]-[0085] and [0088]-[0090]; wherein it is clear that the user’s current circadian rhythm is being computed in order to allow the system to accurately modify the phase of the user’s circadian rhythm).  
Referring to claim 26: Colbaugh, as modified by Witt, further teaches modifying the instructions for applying the series of light flashes based on the determined sleep state comprises altering a frequency of the flashes of light coming from the light source (see Colbaugh paragraphs [0075], [0078] and [0088]-[0089]; wherein it is clear that the inter-pulse duration is modified which alters the flash frequency).  
Referring to claim 27: Colbaugh, as modified by Witt, further teaches modifying the instructions for applying the series of light flashes based on the determined sleep state comprises altering of an intensity of the flashes of light coming from the light source (see Witt paragraphs [0041]-[0043]; wherein intensity of light is altered so as to not arouse the user during light sleep).
Referring to claim 28: Colbaugh, as modified by Witt, further teaches modifying the instructions for applying the series of light flashes based on the determined sleep state comprises altering a duration of flashes of light coming from the light source (see Colbaugh paragraphs [0075], [0078] and [0088]-[0089]; wherein it is clear that the pulse duration is modified).  
Referring to claim 29: Colbaugh, as modified by Witt, further teaches modifying the instructions for applying the series of light flashes based on the determined sleep state comprises altering of a timing of the flashes of light coming from the light source (see Witt paragraphs [0039]-[0043]).  
Referring to claim 34: Colbaugh further teaches the series of light flashes have a flash duration of 1 microsecond to 500 milliseconds (see paragraphs [0071]-[0072]).  
Referring to claim 35: Witt further teaches the motion sensor data is obtained by an eye movement detector (see figures 4/5, #32/32a; paragraphs [0054]-[0055], [0058]-[0060] and [0063]; wherein sensor, #32a, determines movements of the eyeball to determine sleep state of the user). Colbaugh, as modified by Witt, further teaches modifying the instructions for applying the series of light flashes is based at least in part on eye movements detected by the eye movement detector (see Witt paragraphs [0041]-[0043] and [0064]).  
Referring to claim 36: Witt further teaches the determined sleep state relates to whether the user is asleep or awake (see paragraphs [0046], [0054]-[0055] and [0063]).  
Referring to claim 37: Witt further teaches the determined sleep state relates to a depth of the user's sleep (see paragraphs [0046], [0054]-[0055], [0058]-[0060] and [0063]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Colbaugh in view of Witt, as applied to claim 1 above, in view of Adamczyk et al. (US 2016/0193442 A1) (Adamczyk).
Referring to claim 10: Colbaugh further teaches the flashes of light having a low level of illuminance, e.g. 20 to 30 lux for open eyes (see paragraph [0055]) with the level of exposure to a closed eyelid of a subject may correspond to about 1 W/m2, about 10 W/m2, about 100 W/m2, about 1000 W/m2, and/or another level of intensity for electromagnetic radiation that is sufficient to stimulate, e.g., the S-cone receptors of the eye of the subject upon impingement (see paragraph [0033]). Colbaugh, as modified by Witt, does not explicitly teach the flashes of light have a luminous flux of at least 500 lux, when measured at an eyelid of a closed eye. 
Adamczyk teaches a system (see figures 1 and 4; paragraph [0018]) comprising: a processor system comprising one or more processors; a memory system that stores one or more machine instructions for implementing a method (see paragraphs [0034], [0052]-[0059]; wherein a data management system is a mobile phone with a mobile application, and wherein it is clear that the data management system includes a processor system and a memory system) including at least detecting, via one or more detectors (see figures 1-2C, #24/29/51/60) information related to a circadian rhythm of a user (see paragraphs [0039] and [0045]-[0047]; wherein the system measures a user’s body temperature, pulse, oxygen saturation, etc. to determine the user’s sleep state and is related to the user’s circadian rhythm); altering, by the processor system, instructions for producing a pattern for activating a light (see figure 5, #55; paragraph [0044]), based on the information about the circadian rhythm that was detected, therein altering the pattern for activating the light to adjust circadian rhythms (see claim 1; paragraphs [0044] and [0054]-[0056]; wherein based on the detected information about the user the system produces a pattern for activating a light, wherein the pattern includes a light intensity and pulse, and altering the pattern by altering the light intensity to adjust the user’s schedule), wherein the pattern includes flashes having a luminous flux of at least 500 lux measured at an eyelid of a closed eye (see paragraph [0044]; wherein the light has a luminous flux of 7000 to 12000 lux). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the luminous flux of Colbaugh, as modified by Witt, with a luminous flux like taught by Adamczyk in order to yield predictable results in assisting in shifting the subject’s circadian rhythm by ensuring an effect luminous flux level reaches the eye when the user sleeps.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Colbaugh in view of Witt, as applied to claim 1 above, in view of Heller et al. (US Patent No. 6,623,512 B1) (Heller).
 	Referring to claim 13: Colbaugh further teaches administration of the light therapy being scheduled at different moments or stages of the users sleep period based on the desired shift of the zero-point of the phase of the circadian rhythm (see paragraphs [0078]-[0080]). Colbaugh, as modified by Witt, does not explicitly teach flashes of light being projected during CT15-CT24 or CT24-CT8, in which CT0 is defined as a cross-over point of a human Phase-response curve or as a time of a fitted minimum of unmasked core body temperature, where CT15 is 15 hours after CT0, CT24 is 24 hours after CT0, and CT8 is 8 hours after CT0.  
Heller teaches a system (see figure 1, #10) for altering a person’s circadian cycle (see column 3, lines 35-48), the system comprising a light source (see figure 1, #18); and a control unit (see figure 1, #14; column 3, line 65-column 4, line 8) for activating the light source for providing light exposure at a pattern that includes light pulses or flashes having a variable intensity (see column 3, lines 50-57) pulsed at a variable frequency (see column 3, lines 35-58; column 4, lines 23-35; column 7, lines 22-33; wherein the flash frequency is 2 msec every 5-60 sec) for a variable treatment duration (see column 4, lines 35-63), wherein the pulses of light are projected during CT15-CT24 and CT24-CT8 (see column 6, lines 15-56; wherein to adjust the user’s circadian rhythm in the forward direction pulsed light is projected during CT18-CT24 and to adjust the user’s circadian rhythm in the backwards direction pulsed light is projected during CT12-CT18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the light therapy program of Colbaugh, as modified by Witt, pulsing or flashing light during CT18-CT24 or CT12-CT18 like taught by Heller in order to yield predictable results in assisting in shifting the subject’s circadian rhythm to a desired time zone when traveling (see Heller column 6, lines 15-56).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 17, specifically regarding the arguments directed to Maslik, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/Primary Examiner, Art Unit 3791